Case
 Case1:21-cv-02935-VEC
      1:21-cv-02935-VEC Document
                         Document33-1 Filed08/11/21
                                  34 Filed  08/10/21 Page
                                                      Page11ofof44


                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
                                                       DATE FILED: 
Case
 Case1:21-cv-02935-VEC
      1:21-cv-02935-VEC Document
                         Document33-1 Filed08/11/21
                                  34 Filed  08/10/21 Page
                                                      Page22ofof44
Case
 Case1:21-cv-02935-VEC
      1:21-cv-02935-VEC Document
                         Document33-1 Filed08/11/21
                                  34 Filed  08/10/21 Page
                                                      Page33ofof44
Case
 Case1:21-cv-02935-VEC
      1:21-cv-02935-VEC Document
                         Document33-1 Filed08/11/21
                                  34 Filed  08/10/21 Page
                                                      Page44ofof44




                                                               
